—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated March 15, 1994, which denied its motion for summary judgment and granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted summary judgment to the defendants dismissing the complaint since they proffered sufficient evidence to demonstrate that no triable issues of fact existed (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557). The court correctly determined that the delivery of the defendants’ "blanket order” awarding the plaintiff a transportation contract was a precondition to the formation of a binding agreement (see, Matter of Hendrickson Bros, v County of Suffolk, 58 AD2d 602, vacated on other grounds 75 AD2d 1031, after remittitur 69 *579AD2d 904, affd 51 NY2d 1003; see also, 27 NY Jur 2d, Counties, Towns, and Municipal Corporations, § 1209; Scheck v Francis, 26 NY2d 466). This precondition was not met. Rosenblatt, J. P., Copertino, Friedmann and Krausman, JJ., concur.